DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Petition to withdraw Finality
  Applicant’s petition to withdraw the finality filed on 10/28/2021 has been acknowledged and after further careful consideration the finality of the office action dated June 30, 2021 has been withdrawn and accordingly the advisory action dated October 8, 2021 is considered void. This current office action addresses the claims and remarks filed on 6/18/2021. 
Response to Arguments filed on 6/18/2021
Applicant’s arguments with respect to claims 1 & 8 have been considered but are moot because the new ground of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather a comprehensive further search results in more relevant art (such as Ezzedin et al. (US 6,137,367) and Sowlati (US 6,515,547) and the claims in their amended forms have been mapped with Ezzedin et al.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezzedin (US 6,137,367).
Regarding claims 1 & 8, Ezzedin discloses (i.e. in Fig. 5) a power amplifier circuit comprising:
a lower-stage transistor (FET3) having a first terminal (D of FET4), a second terminal (S of FET4), and a third terminal (G of FET3), wherein a first power supply (Vds of FET3 through choke) voltage is supplied to the first terminal (D of FET3), the second terminal (S of FET3) is connected to ground (GND through inductor, see Fig. 5 of Ezzedin below), and a first signal (RFin coming from terminal 52 reaches to Gate terminal of FET3 (shown through zig-zag dotted arrow in annotated Fig. 5 of Ezzedin) is supplied to the third terminal (G of FET3);
a first capacitor (60);

    PNG
    media_image1.png
    543
    308
    media_image1.png
    Greyscale

Fig. 5 of Ezzedin annotated by the examiner for ease of reference.

an upper-stage transistor (FET4) having a first terminal (D of FET4), a second terminal (S of FET4), and a third terminal (G of FET4), wherein a second power supply (Vds of FET4) voltage is supplied to the first terminal (D of FET4), a second signal 
an inductor (connected between terminal S of FET4 and ground, Fig. 5 of Ezzedin) that connects the second terminal (S of FET4) of the upper-stage transistor (FET4) to ground (GND); and
an adjustment circuit (circuit consisting of C1, C2, C3, C4, R2, R3, R4 and R5 in Fig. 5 of Ezzedin is considered as adjustment circuit because this circuit adjusts the input impedance looking through the gate terminal of the upper stage transistor FET4) configured to adjust an impedance seen from the third terminal (G of FET4) of the upper-stage transistor (FET4), wherein the adjustment circuit comprises the ground path (from G of FET4 through R4 & C2 to ground), the ground path comprises a second capacitor (C2) and at least one resistance element (R4), the second capacitor (C2) and the at least one resistance (R4) element being connected in series between the third terminal (G of FET4) of the upper-stage transistor (FET4) and ground (Fig. 5 of Ezzedin),
Ezzedin also discloses a first bias voltage (Vgs) is supplied from a first bias circuit (inherently bias voltage has to come from a DC bias circuit) via a bias supply path (shown by the straight dotted arrow from the gate bias voltage Vgs to the bias supply gs for FET4 in Fig. 5 of Ezzedin) to a supply node (designated as Vgs for FET4 in Fig. 5 of Ezzedin), and
the adjustment circuit (consisting of C1-C4 and R2-R5 in Fig. 5 of Ezzedin) further comprises an inductor (choke) connected in the bias supply path between the first bias circuit (inherent DC bias circuit to provide bias for the gate) and the supply node (Vgs for FET4) and per claims 2 & 8, the adjustment circuit further comprises a first resistance element (R4)1 connected in the bias supply path between the first bias circuit and the supply node (designated as Vgs for FET4 in Fig. 5 of Ezzedin), and per claims 4 & 8, the adjustment circuit further comprises a third capacitor (C3) connected in parallel (Since R4 and C2 in series goes to ground, C3 should be in parallel with R4 & C2, Fig. 5 of Ezzedin) with the first resistance element (R4) and per claim 6, Ezzedin also teaches a first bias circuit (inherently bias voltage has to come from a DC bias circuit) configured to supply a first bias voltage to the third terminal (G of FET4) of the upper-stage transistor (FET4); and a second bias circuit (the claim doesn’t require that the first bias circuit and the second bias circuit has to be two separate bias circuits and thus examiner considers the first bias circuit also as a second bias circuit to supply DC bias to the gate of the lower stage transistor FET3) configured to supply a second bias voltage (different from the first bias voltage since this voltage reaches the gate of the lower stage transistor before the gate of the upper stage transistor, as shown by the dotted vertical arrow in Fig. 5 of Ezzedin through less resistance path from the bias . 
Allowable Subject Matter
Claims 7, 10 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable since the closest prior art (i.e. Ezzedin) does not teach different configurations for the first and second bias circuits. 
Claims 10 & 11 are allowable since the closest prior art (i.e. Ezzedin) doesn’t teach a second resistor (R3 can be considered as the second resistor) as connected between the third terminal of the upper-stage transistor (G of FET4) and the common terminal for the third capacitor (C3) and first resistor (R4).
Claims 3 & 5 are allowed over the closest prior art Ezzedin because Ezzedin doesn’t teach a second resistance element connected between the third terminal of the upper stage transistor and the supply node. Contrary to this limitation Ezzedin has no resistor between these two terminals. 
Conclusion
The prior art Sowlati (US 6,515,547) made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    543
    308
    media_image1.png
    Greyscale

See Fig. 2 of Sowlati where a cascode amplifier with bias adjustment circuit for the upper stage is shown with inductors for stability and bias isolation. Although the DC isolation between the upper stage and lower stage transistor is not apparent in Sowlati, Sowlati refers Ezzedin for such isolation purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HAFIZUR RAHMAN/Examiner, Art Unit 2843                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 R4 is considered as the first resistance element of the adjustment circuit and R4 is also considered as the resistance element (R4) in series with C2 forming the ground path. Since the adjustment circuit comprises ground path, the ground path and the adjustment circuit can overlap. The “further comprises” phrase in claim 2 is considered as another connection of R4 being as a first resistor of the adjustment circuit between the first bias circuit and the supply node.